DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 both recite “the nanocrystalline glass-ceramic comprises, on a theoretical oxide basis, at least two of Al2O3, Y2O3, ZrO2, HfO2, Ga2O3, REO, Bi2O3, MgO, Nb2O5, Ta2O5, CaO, or at least one transition metal oxide.” It is unclear if this is reciting (a) two alternative options - (i) at least two of Al2O3, Y2O3, ZrO2, HfO2, Ga2O3, REO, Bi2O3, MgO, Nb2O5, Ta2O5, CaO, or, (ii) at least one transition metal oxide - or if (b) “at least one transition metal oxide” is part of the list of species from which “at least two” are chosen.  If (b) is correct, then it is unclear why the initial list recites several transition metal oxides, and then also recites “at least one transition metal oxide”.  If (a) is correct, Examiner recommends adding the word “or” before “CaO”, and possibly also reformatting the claim to give each option its own paragraph indent, in order to clarify that they are separate options.

Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Rosenflanz ‘454 (US 2007/0256454 A1) and Engqvist ‘638 (2020/0062638 A1) are the closest prior art. 
Rosenflanz ‘454 describes providing a preform having a volume and a first shape, providing a mold comprising a cavity having a void volume in the range of 70 to 130 percent of the volume of the preform or providing a major surface, placing at least a portion of the preform within the void volume of the mold or placing at least a portion of the preform in contact with the major surface, and heating the preform at a sufficient temperature and under sufficient pressure to form an article having a second, different shape.  However Rosenflanz ‘454 requires that the preform be a glass preform having a Tg.  Rosenflanz ‘454 specifically differentiates between glass and glass-ceramic, and only suggests a glass-ceramic being formed concurrently with or subsequently to the step of heating the preform to form a second, different shape.  Rosenflanz ‘454 selects the temperature of heating relative to the Tg.  Thus it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rosenflanz ‘454 to substitute a nano-crystalline glass-ceramic preform, at least 90% of which does not have a Tg, because the two preform materials would have distinct material properties and behavior, it would not have been obvious how to select the temperature of heating, and the result of such a substitution would not have been predictable.
Engqvist ‘638 suggests forming a preform of a nanocrystalline glass-ceramic material (¶ [0050]) and heating the preform at sufficient temperature and sufficient pressure to form an article comprising crystalline material (¶ [0051], [0053]) and having a second, different shape (compaction, ¶ [0051]).  However, the nanocrystalline glass-ceramic of the preform only contains 5-10 wt% of nanocrystalline tetragonal ZrO2 (¶ [0050], [0056]) with the remainder amorphous (¶ [0080]).  While Engqvist ‘638 does not explicitly discuss glass transition temperature of the material, one of ordinary skill in the art before the effective filing date of the claimed invention would have expected the amorphous portion to have a Tg, and thus at least 90 percent by weight of the nanocrystalline glass-ceramic would have a Tg.  There is no teaching or suggestion to form the material of Engqvist ‘638 with inverse proportions of amorphous material and crystalline material to meet the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741